Exhibit 10.3

Dated as of June 27, 2008

STANDARD PACIFIC CORP.

and

MP CA HOMES LLC

STOCKHOLDERS AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1

  

Definitions

   1

2

  

Corporate Governance

   6

3

  

Standstill Provisions

   10

4

  

Restrictions on Transfers of Capital Stock; Required Repurchases

   12

5

  

Prohibited Acquisitions and Circumstances Permitting Acquisitions

   16

6

  

Legends; Securities Law Compliance

   16

7

  

Registration Rights

   17

8

  

Miscellaneous

   29



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

Stockholders Agreement, dated as of June 27, 2008 (this “Agreement”), by and
between Standard Pacific Corp., a Delaware corporation (including successors,
the “Company”), and MP CA Homes LLC, a Delaware limited liability company
(including successors, the “Investor”).

W I T N E S S E T H:

Whereas, the Company and the Investor entered into that certain Investment
Agreement, dated as of May 26, 2008 (as amended from time to time, the
“Investment Agreement”);

Whereas, upon the First Closing Date (as defined in the Investment Agreement),
the Investor will own 381,250 shares of Senior Preferred Stock (as defined in
the Investment Agreement) and a Warrant (as defined in the Investment Agreement)
to acquire 272,670 shares of Senior Preferred Stock;

Whereas, upon consummation of the transactions contemplated by the Second
Closing Date (as defined in the Investment Agreement), if any Rights Offering
Shares (as defined in the Investment Agreement) remain unpurchased, the Investor
shall (depending on whether the Company Stockholder Approval (as defined in the
Investment Agreement) has already been obtained), purchase additional shares of
Senior Preferred Stock or Junior Preferred Stock (as defined in the Investment
Agreement); and

Whereas, the parties believe that it is in the best interests of the Company and
its stockholders to set forth their agreements on certain matters.

Now, Therefore, in consideration of the mutual covenants and obligations set
forth in this Agreement, and other good and valid consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

 

1 Definitions

 

  1.1 Definitions of Certain Terms

For purposes of this Agreement, the following terms have the indicated meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person. As used in this definition, “control” (including the terms “controlled
by” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of a Person, whether through the ownership of securities, partnership
interests or by contract or otherwise. Notwithstanding the foregoing, solely for
purposes of this Agreement, the directors and officers of the Company or any of
its Subsidiaries shall not, solely as a result of holding such office, be deemed
Affiliates of the Investor. With respect to the Investor, the term “Affiliate”
shall also include its general partner or investment manager or similar Person,
and any other entity with the same general partner or investment manager or
similar Persons. For the avoidance of doubt, no Person shall be deemed the
Affiliate of any other

 

1



--------------------------------------------------------------------------------

Person merely by virtue of holding an ownership interest of 10% or more in such
Person, or pursuant to any other presumption regarding “affiliate” status.

“Acquisition Proposal” means any Business Combination or the acquisition of all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole.

“beneficially own” has the meaning given such term in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this Agreement such Person
or Group shall be deemed to have “beneficial ownership” of all shares that any
such Person or Group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time. The terms “beneficially owned”
and “beneficial owner” shall have meanings correlative of the foregoing. For the
avoidance of doubt, no shares of Voting Stock held by officers or directors of
the Company shall be deemed to be beneficially owned by the Investor or its
Affiliates, solely as a result of such officer or director holding such office.

“Board” means the board of directors of the Company.

“Business Combination” means the sale or transfer, in one transaction or a
series of related transactions of Voting Stock, to any Person or Group, who
after such transaction hold more than fifty percent (50%) of the outstanding
voting power of Voting Stock, whether directly or indirectly, by means of any
stock sale, merger, consolidation, share exchange, recapitalization,
reclassification or other business combination transaction.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by applicable law
to close.

“Bylaws” means the Amended and Restated Bylaws of the Company, as amended from
time-to-time, or similar governing document (or any similar governing document
of any successor).

“Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) equity of the Company, including the Warrant, any Common
Stock or any preferred stock of the Company, but excluding any debt securities
convertible into such equity.

“Charter” means the Amended and Restated Certificate of Incorporation of the
Company, as amended from time-to-time (or any similar governing document of any
successor).

“Change of Control” means (i) the MatlinPatterson Entities collectively no
longer beneficially own, directly or indirectly, seventy percent (70%) or more
of the voting equity interests of the Investor, or (ii) any Person or Group
(other than a MatlinPatterson Entity or its Affiliates) directly or indirectly
controls the Investor.

“Common Stock” means the common stock of the Company, par value $.01 per share.

 

2



--------------------------------------------------------------------------------

“Company” is defined in the preamble to this Agreement.

“Confidential Information” is defined in Section 4.5.1.

“Demand Registration” is defined in Section 7.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations promulgated thereunder,
in each case as in effect from time to time.

“Governmental Authority” means any international, supranational or national
government, any state, provincial, local or other political subdivision thereof,
any entity, authority or body exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government, including
any government authority, agency, department, board, commission or
instrumentality of the United States or a foreign nation or jurisdiction, any
State of the United States or any political subdivision of any thereof, any
court, tribunal or arbitrator, or any self-regulatory organization.

“Group” has the meaning given such term in Section 13(d)(3) and Rule 13d-3 of
the Exchange Act.

“Holdback Period” means, with respect to any registered offering by the Company,
(1) ninety (90) days after and during the ten (10) days before, the effective
date of the related Registration Statement or, in the case of a takedown from a
shelf registration statement, ninety (90) days after the date of the final
prospectus supplement filed with the SEC in connection with such takedown and
during such prior period (not to exceed ten days) as the Company has given
reasonable written notice to the Holder or (2) such shorter period as the
Investor, the Company and the underwriter of such offering, if any, shall agree.

“Holder” means any Person holding Registrable Securities.

“Holders’ Counsel” is defined in Section 7.9.2.

“Independent Directors” mean those members of the Board who are not Investor
Directors.

“Investor” is defined in the preamble to this Agreement.

“Investor Director” is defined in Section 2.2.2.

“Investor Transaction” means any transaction between the Company or its
Subsidiaries on the one hand and the Investor or its Affiliates on the other, in
which the Investor or its Affiliates have an interest distinct from that of the
other stockholders of the Company.

“Junior Preferred Stock” has the meaning given such term in the Investment
Agreement.

 

3



--------------------------------------------------------------------------------

“MatlinPatterson Entities” means MatlinPatterson Global Advisers LLC,
MatlinPatterson Global Opportunities Partners III L.P. and MatlinPatterson
Global Opportunities Partners (Cayman) III L.P.

“Non-Management Independent Directors” mean those Independent Directors who are
not officers or employees of the Company or any of its Subsidiaries.

“Notice” is defined in Section 8.1.1.

“Permitted Affiliate” means any Person who is an Affiliate of the Investor,
provided that if such Person has more than one Affiliate, by virtue of more than
one Person directly or indirectly controlling such Person, the primary Person
controlling the investment and management decisions of such Person shall be a
MatlinPatterson Entity or a Permitted Affiliate of such Persons.

“Person” means any individual, corporation, partnership, firm, joint venture,
association, limited liability company, joint-stock company, trust,
unincorporated organization, Governmental Authority or other legal entity.

“Piggyback Registration” is defined in Section 7.7.1.

“Investment Agreement” is defined in the recitals to this Agreement.

“Registration Request” is defined in Section 7.2.

“Registrable Securities” means (i) any and all shares of Common Stock, including
Common Stock issued or issuable pursuant to the conversion, exercise or exchange
of other securities, rights, options or warrants, beneficially owned by the
Investor, whether owned on the date hereof or acquired hereafter, (ii) any and
all shares of Common Stock issued or issuable (directly or indirectly) pursuant
to the conversion, exercise or exchange of the Senior Preferred Stock, (iii) the
Warrant, (iv) the Senior Preferred Stock, and (v) any and all shares of Common
Stock issued or issuable with respect to the securities referred to in clauses
(i) - (iii) by way of stock dividend or a stock split or in connection with any
combination of shares, recapitalization, merger, consolidation or other
reorganization; provided that securities shall cease to be Registrable
Securities when: (a) a registration statement covering such Registrable
Securities has been declared effective under the Securities Act by the SEC and
such Registrable Securities have been disposed of pursuant to such effective
registration statement, (b) with respect to any Holder the entire amount of the
Registrable Securities held by such Holder may be sold in a single sale pursuant
to Rule 144, (c) such Registrable Securities have been sold in a sale pursuant
to Rule 144, or (d) the Registrable Securities are Transferred to a Person not
entitled to the registration rights granted by this Agreement.

“Registration Expenses” is defined in Section 7.9.1.

“Registration Statement” means the prospectus and other documents filed with the
SEC to effect a registration under the Securities Act.

 

4



--------------------------------------------------------------------------------

“Repurchase Transaction” is defined in Section 4.4.

“Rights Offering” has the meaning given to such term in the Investment
Agreement.

“Rights Plan” means the Amended and Restated Rights Agreement, dated as of
July 24, 2003, by and between the Company and Mellon Investor Services LLC, as
amended from time to time.

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations promulgated thereunder, in each
case as in effect from time to time.

“Senior Preferred Stock” has the meaning given such term in the Investment
Agreement.

“Short-Form Registration” is defined in Section 7.1.

“Subsidiary” has the meaning given such term in the Investment Agreement.

“Surviving Company Merger” shall mean any Business Combination (i) where the
transaction has been approved by a unanimous vote of the entire Board or
(ii) where the holders of Voting Stock prior to such transaction will
beneficially own (solely for the purpose of this definition, as determined
pursuant to Rule 13d-3 or Rule 13d-5 of the Exchange Act) in the aggregate at
least fifty percent (50%) of the total voting power of the surviving company’s
voting stock immediately after giving effect to such transaction.

“Transaction” has the meaning given such term in the Investment Agreement.

“Transfer” means any transfer, sale, assignment, donation, option, pledge, lien,
hypothecation or other disposition or encumbrance, whether directly or
indirectly, by operation of law or otherwise, or any agreement to do any of the
foregoing.

“Voting Stock” means securities of any class of Capital Stock of the Company
entitling the holders thereof (whether at all times or only so long as no senior
class of stock has voting power by reason of any contingency) to vote in the
election of members of the Board.

“Warrant” means the warrant issued pursuant to Section 2.1(b) of the Investment
Agreement.

 

  1.2 Headings; Table of Contents

Headings and table of contents should be ignored in construing this Agreement.

 

  1.3 Singular, Plural, Gender

 

5



--------------------------------------------------------------------------------

In this Agreement, unless the context otherwise requires, references to one
gender include all genders and references to the singular include the plural and
vice versa.

 

  1.4 Interpretation

In this Agreement, unless the context otherwise requires, any reference to
“including” or “in particular” shall be illustrative only and without
limitation.

 

2 Corporate Governance

 

  2.1

Size of Board. Upon the First Closing (as defined in the Investment Agreement),
the authorized number of directors on the Board shall be eleven (11), subject to
increase or decrease by the Board from time-to-time, in accordance with the
Charter, the Bylaws and this Agreement, provided that the Board shall use its
reasonable best efforts to have an authorized number of directors that is an odd
number. Upon the Company Shareholder Approval, the Board shall only have one
(1) class.

 

  2.2 Investor Representatives.

 

  2.2.1

Subject to compliance with the requirements of Section 2.2.4, upon the First
Closing, the members of the Board shall elect and appoint up to three
(3) persons designated by the Investor to the Board as Investor Directors.
Thereafter until the Company Stockholder Approval, and subject to Section 2.2.5,
the Investor shall be entitled to designate three (3) persons for nomination at
each meeting of the Company’s stockholders held for the election of directors.

 

  2.2.2

Subject to compliance with the requirements of Section 2.2.4, from and after the
Company Stockholder Approval, so long as the Investor, together with its
Affiliates, owns total voting power of Voting Stock representing at least ten
percent (10%) of the total voting power of Voting Stock (which for this purpose
shall not include Voting Stock that the Investor or its Affiliates have the
right to acquire), the Investor shall be entitled to designate such number of
directors (rounded up to the nearest whole person) to serve on the Board as
would be proportionate to the total voting power of Voting Stock beneficially
owned by the Investor, together with its Affiliates (each director designated by
the Investor, including the directors initially designated pursuant to
Section 2.2.1, an “Investor Director”); provided that the Investor Directors
shall never exceed one person less than a majority of the directors then-serving
on the Board. Upon the Company Stockholder Approval, the members of the Board
shall elect and appoint to the Board the additional Investor Directors
designated by the Investor and shall do so by filling a vacancy on the Board by
either having then-serving members of the Board (other than Investor Directors)
resign or by increasing the authorized number of directors on the Board.

 

6



--------------------------------------------------------------------------------

  2.2.3

The Company shall cause the nomination of each Investor Director (to the extent
that such Investor Director would be up for election at such time) in connection
with any subsequent proxy statement or information statement pursuant to which
the Company intends to solicit stockholders with respect to the election of
directors and to have the Board recommend in connection with such subsequent
proxy statement or information statement that the stockholders of the Company
vote for the election of each Investor Director up for election at such time.

 

  2.2.4

The election and appointment of each Investor Director shall be subject to all
legal requirements and the Company’s reasonable governance standards regarding
service as a director of the Company and to the reasonable approval of the
Nominating and Corporate Governance Committee of the Board; provided that the
Company shall use reasonable efforts to seek such approval in a reasonably
prompt manner and in no event later than the next regularly scheduled meeting of
such committee following the delivery of notice from the Investor to the Company
designating an Investor Director. In addition, unless otherwise approved by a
majority of the Non-Management Independent Directors, no Investor Director shall
be an officer or director of (i) any Person that competes to any significant
extent with the business of the Company or its Subsidiaries in the geographic
areas in which they operate, (ii) another company that has a class of equity
securities registered with the SEC and that is engaged in substantial
homebuilding or land development activities within the United States, or (iii) a
company that does not have a class of equity securities registered with the SEC
and that has annual revenues (in its most recently completed fiscal year) from
homebuilding and land development activities within the United States of more
than $200 million; provided, that, no manager, member, partner, employee, or
consultant of or to any of the MatlinPatterson Entities shall be excluded from
serving as an Independent Director solely due to the fact that such manager,
member, partner, employee, or consultant is Affiliated or associated with the
MatlinPatterson Entities.

 

  2.2.5

If prior to the end of the term of any member of the Board that is an Investor
Director, a vacancy in the office of such director shall occur by reason of
death, resignation, removal or disability, or for any other cause, such vacancy
shall be filled by the Investor with another Investor Director, and the Investor
shall have the right to replace any Investor Director, at any time, with or
without cause.

 

  2.2.6

From and after the Company Stockholder Approval, upon the Investor and its
Affiliates ceasing to beneficially own the percentage of the total voting power
of Voting Stock required to entitle the Investor to designate, pursuant to
Section 2.2.2, the number of Investor Directors then so designated, the Company
may request that the requisite number of Investor Directors then-serving on the
Board resign as directors, and the

 

7



--------------------------------------------------------------------------------

 

Investor shall cause such Investor Directors to resign immediately from the
Board, so that the number of Investor Directors shall equal the number that the
Investor is then entitled to designate under Section 2.2.2. A majority of the
Independent Directors shall have the right to fill any vacancy resulting
therefor.

 

  2.3 Committees and Subsidiary Boards.

 

  2.3.1

Each committee of the Board (other than the Audit Committee or any committee of
Independent Directors formed to consider any Investor Transaction) shall contain
at least one (1) Investor Director and such additional number as may be agreed
by the Independent Directors and the Investor. Notwithstanding the foregoing,
any executive or similar committee of the Board shall contain such numbers of
the Investor Directors so that the number of Investor Directors on such
committee shall be as nearly as possible proportional to the total number of
Investor Directors on the Board; provided that the Investor Directors shall
never exceed one person less than a majority of the directors then-serving on
such committee.

 

  2.3.2

The board of each Subsidiary (and committees thereof, if any) of the Company
shall contain up to one (1) Investor Director.

 

  2.4 Independent Directors.

 

  2.4.1

The Investor shall use its reasonable best efforts to take and cause to be taken
all necessary action to elect to the Board the Independent Directors nominated
by the Nominating and Governance Committee; provided that the Investor and its
Affiliates shall vote any Voting Stock beneficially owned by the Investor and
its Affiliates, in favor of or withhold authority for such nominees in the same
proportion as all of the stockholders of the Company (other than the Investor
and its Affiliates) vote their shares of Voting Stock at any special or annual
meeting of stockholders of the Company or in connection with any other vote
relating to the election of directors.

 

  2.4.2

To the extent that the Board does not have a majority of independent directors,
as defined under the NYSE Listed Company Manual, then the Investor shall replace
one of the Investor Directors on the Board with a person meeting the
requirements of an independent director under such NYSE rules to enable the
Company to comply with such rules. For the avoidance of doubt, the Company shall
not be required to remove the Chief Executive Officer from the Board to comply
with such NYSE rules.

 

  2.4.3

To the extent that any committee of the Board (A) is required hereunder to
include one or more Investor Directors on such committee, and (B) such committee
is required under the NYSE Listed Company Manual to be

 

8



--------------------------------------------------------------------------------

 

comprised solely of independent directors, as defined under the NYSE Listed
Company Manual, if there are insufficient Investor Directors who are independent
and otherwise eligible and available to be a member of such committee, then the
Investor shall either (i) waive its right to have Investor Directors on such
committee, to the extent that such Investor Directors are ineligible to be a
member of such committee, or shall replace one or more of the Investor Directors
with persons meeting the requirements of an independent director under such NYSE
rules to enable the Company to comply with such rules.

 

  2.5

Quorum. The quorum required for the transaction of business by the Board shall
include at least one (1) Investor Director, so long as at least one (1) Investor
Director is serving on the Board, provided, however, that a meeting of the Board
shall not require the presence of an Investor Director to constitute a quorum
for such meeting in the event that each of the Investor Directors shall have
failed to attend a duly called Board meeting relating to the same subject matter
and such meeting is adjourned and each of the Investor Directors shall have
failed to attend the duly adjourned Board meeting, which is at least two
(2) Business Days thereafter and the Independent Directors have received notice
of such adjournment as would be required for a separately called meeting.

 

  2.6

Amendments. Neither the Charter nor the Bylaws shall be amended in a manner
inconsistent with the terms of this Agreement without the consent of the
Investor.

 

  2.7

Corporate Opportunities. It is understood and accepted by the parties that the
Investor Directors and the Investor, and their respective Affiliates, and their
respective officers, directors, managers, stockholders, members, partners or
employees, may have interests in other business ventures which may be in
conflict with the activities of the Company and its Subsidiaries and that,
subject to applicable law and the provisions of Section 2.2.4, nothing in this
Agreement shall limit the respective current or future business activities of
the Investor Directors and the Investor, or any of their respective Affiliates,
and their respective officers, directors, managers, stockholders, members,
partners or employees, whether or not such activities are competitive with those
of the Company and its Subsidiaries; provided, however, that the Investor
Directors and the Investor shall remain subject to the obligations concerning
Confidential Information set forth in this Agreement. Each of the parties
acknowledges that corporate and investment opportunities may from time to time
come to the attention of the Investor Directors and the Investor, and their
respective Affiliates, and their respective officers, directors, managers,
stockholders, members, partners or employees. Subject to the provisions of the
Charter, and the continued compliance by the Investor Directors and the
Investor, and their Affiliates, with the obligations concerning Confidential
Information set forth in this Agreement, the Company on its own behalf and on
behalf of each of its Subsidiaries renounces such opportunities, provided that
such opportunities came to the attention of such Persons other than as a result
of their position with the Company or that of their Affiliates with the Company,
and acknowledges (i) that the

 

9



--------------------------------------------------------------------------------

 

Company and its Subsidiaries have no interest in any of such activities of the
Investor Directors or the Investor, or those of their respective Affiliates, or
those of their respective officers, directors, managers, stockholders, members,
partners or employees, (ii) that the Investor Directors and the Investor, and
their respective Affiliates, and their respective officers, directors, managers,
stockholders, members, partners or employees, are not obligated to present such
opportunities to the Company or its Subsidiaries and (iii) that the Investor
Director and the Investor, and their respective Affiliates, and their
respective, officers, directors, managers, stockholders, members, partners or
employees, may invest in and, except for Investor Directors, may serve on boards
of directors or similar governing bodies of Persons competing with Company or
its Subsidiaries or Persons that have a material economic relationship with the
Company or its Subsidiaries. Nothing in this Agreement, express or implied,
shall relieve any officer or director of the Company or any of its Subsidiaries,
including the Investor Directors, of any fiduciary duty or other duties or
obligations they may have to the Company’s and/or such Subsidiaries’
stockholders.

 

  2.8

Preapproval. Except as expressly permitted hereunder, notwithstanding anything
to the contrary herein, any proposed Investor Transaction, other than the
Transaction, must be pre-approved by a majority of the Non-Management
Independent Directors.

 

3 Standstill Provisions

The Investor shall not, and shall cause its Affiliates to not, whether acting
alone or in concert with others:

 

  3.1

make, initiate, or in any way participate in, directly or indirectly, any
“solicitation” of “proxies” (as such terms are used in Regulation 14A
promulgated under the Exchange Act) to vote or consent with respect to any
Voting Stock in any way that is inconsistent with the provisions of this
Agreement or with the recommendations of the Board with respect to such matter,
except as approved by the Independent Directors;

 

  3.2

become or induce or attempt to induce any Person to become a “participant” in
any “election contest” (as such terms are defined or used in Regulation 14A
promulgated under the Exchange Act) in opposition to a Board slate of the
Company nominated by the Board;

 

  3.3

call, or in any way participate in a call for, any special meeting of
stockholders of the Company;

 

  3.4

request, or take any action to obtain or retain any list of holders of any
securities of the Company;

 

  3.5

initiate or propose the approval of one or more shareholder proposals with
respect to the Company as described in Rule 14a-8 under the Exchange Act, or
induce or

 

10



--------------------------------------------------------------------------------

 

attempt to induce any other Person to initiate or propose any shareholder
proposal with respect to the Company;

 

  3.6

except in accordance with Section 2, seek election to or seek to place a
representative on the Board or except in connection with the termination of an
executive employment contract seek the removal of any member of the Board;

 

  3.7

(i) solicit, seek to effect, encourage, negotiate with or provide non-public
information to any other Person with respect to, (ii) make any statement or
proposal, whether written or oral, to the Board or any director or officer of
the Company with respect to or (iii) otherwise make any public announcement or
proposal whatsoever with respect to, any form of Business Combination (with any
Person), involving the Company, or any extraordinary dividend or liquidation of
the Company, or the acquisition of a substantial portion of the equity
securities or assets of the Company or any Subsidiary of the Company; provided,
however, that the foregoing shall not (x) apply to any discussion between or
among the Investor and the Company or any of their respective Affiliates,
officers, employees agents or representatives or (y) in the case of clause
(ii) above, be interpreted to limit the ability of the Investor, or any Investor
Director to make any such statement or proposal or to discuss any such proposal
with any officer or director of or advisor of the Company or advisor to the
Board unless, in either case, it would reasonably be expected to require the
Company to make a public announcement regarding such discussion, statement or
proposal;

 

  3.8

form, join or in any way participate in or encourage the formation of a Group
with respect to any Voting Stock, other than a Group consisting solely of the
Investor, the Company and their Affiliates; except in connection with an
Acquisition Proposal in accordance with Section 5, provided, that, neither the
Investor nor its Affiliates shall in any case form, join or participate in or
encourage the formation of any Group of which the members, together with all of
such members’ respective Affiliates, will, together with the Investor and its
Affiliates, beneficially own at least fifty percent (50%) or more of the total
Voting Stock;

 

  3.9

enter into a short position with respect to Capital Stock or grant any option to
purchase or acquire any right to dispose of for value of any shares of Capital
Stock or any securities convertible into or exercisable or exchangeable for, or
warrants to purchase, any shares of Capital Stock, or enter into any swap, hedge
or other agreement that transfers, in whole or in part, the economic risk of
ownership of the Capital Stock;

 

  3.10

except in compliance with Section 4.2.1, deposit any Voting Stock into a voting
trust or subject any such Voting Stock to any arrangement or agreement with
respect to the voting thereof, other than any such trust, arrangement or
agreement (i) the only parties to, or beneficiaries of, which are the Investor,
the Company or their Affiliates and (ii) the terms of which do not require or
permit any party thereto to act in a manner inconsistent with this Agreement;

 

11



--------------------------------------------------------------------------------

  3.11

publicly disclose any intention, plan or arrangement inconsistent with the terms
of this Agreement, or make any such disclosure privately if it would reasonably
be expected to require the Company to make a public announcement regarding such
intention, plan or arrangement;

 

  3.12

except in connection with a transaction in compliance with Section 5.1 or
Section 5.2, make any filing public with any Governmental Authority, including
the SEC, or make any other public statement that the Investor or its Affiliates,
individually or together, own more than 49% of the voting power of the Voting
Stock, or that is otherwise inconsistent with this Agreement;

 

  3.13

except as approved by the Independent Directors, take any action or solicit any
action by written consent with respect to any Voting Stock, other than a written
consent solely executed under Section 12(b) of the Company’s certificate of
designations for the Senior Preferred Stock or Section 12(b) of the Company’s
certificate of designations for the Junior Preferred Stock;

 

  3.14

except as specifically permitted by this Agreement (including through action of
the Investor Directors in their capacity as members of the Board, or, except as
otherwise specifically required by this Agreement, voting shares of Voting
Stock, in the sole discretion of the Investor), otherwise act to control or
influence the Company or its management, Board, policies or affairs; or

 

  3.15

request the Board to waive any of the obligations of the Investor set forth in
the foregoing.

Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall prevent the Investor or its Affiliates from proposing
investment, acquisition and other strategic opportunities to the Company from
time-to-time for the consideration of the Company and the Board, including (if
the Investor or its Affiliates have an interest distinct from that of the other
stockholders of the Company) to the Independent Directors, a special committee
of the Board comprised of Independent Directors or similar process, provided
that the fact that such proposal has been made would not (in itself) reasonably
be expected to require the Company to make a public announcement regarding such
proposal.

 

4

Restrictions on Transfers of Capital Stock; Required Repurchases

 

  4.1

Prior to the earlier of (i) the second anniversary of the closing of the Rights
Offering, or (ii) March 15, 2011, the Investor shall not, and shall cause its
Affiliates to not, Transfer, directly or indirectly, any Capital Stock, except
for a Transfer to any Permitted Affiliate which expressly agrees in writing with
the Company to be bound by this Agreement, and if such Permitted Affiliate shall
thereafter no longer be a Permitted Affiliate of the Investor, then such
Affiliate shall Transfer such Capital Stock that was the subject of such
Transfer back to the Investor or a then Permitted Affiliate of the Investor;
provided, that the Investor shall not be prohibited from “net exercising” the
Warrant in accordance with its

 

12



--------------------------------------------------------------------------------

 

terms, and in connection with such exercise, if such exercise is a mandatory
conversion under the terms of the Warrant, the Investor may transfer an amount
of Capital Stock received upon exercise to any Person, who is not a Permitted
Affiliate of the Investor, in a cash sale in an amount equal to any taxes that
the Investor may incur upon exercise of the Warrant, so long as such Transfer
otherwise complies with Section 4.2.

 

  4.2

From and after the earlier of (i) the second anniversary of the closing of the
Rights Offering, or (ii) March 15, 2011, the Investor shall not, and shall cause
its Affiliates to not, Transfer, directly or indirectly, any Capital Stock,
except for a Transfer that complies with any of the following subsections:

 

  4.2.1  

to any Permitted Affiliate;

 

  4.2.2  

to any Person such that, after such Transfer, such Person, together with its
Affiliates, will not beneficially own voting power of Voting Stock constituting
fifteen percent (15%) or more of the total voting power of Voting Stock;

 

  4.2.3  

in a bona fide pledge of such Capital Stock to a financial institution to secure
borrowings as permitted by applicable laws, rules and regulations;

 

  4.2.4  

to underwriters in connection with an underwritten public offering of such
Capital Stock on a firm commitment basis registered under the Securities Act
pursuant to which the sale of such Capital Stock will be in a manner to effect a
broad distribution;

 

  4.2.5  

to the Company or one of its wholly-owned Subsidiaries; or

 

  4.2.6  

to any Person in connection with an Acquisition Proposal consummated with any
Person, who (i) is not an Affiliate of the Investor and which Acquisition
Proposal is approved by a majority of the Board, or (ii) a Surviving Company
Merger, in which the Investor and its Affiliates and the other non-affiliated
public company shareholders all hold the same relative proportion of interests
in the surviving company as they did in the Company prior to the Surviving
Company Merger.

 

  4.3

Mechanics of Transfer Following any Transfer of Capital Stock permitted under
this Agreement, the transferring holder of such Capital Stock shall promptly
provide the Company a notice with respect to the Transfer in the form attached
hereto as Exhibit A. Any Affiliate or Permitted Affiliate of the Investor at the
time of any Transfer which at any time thereafter is no longer a Permitted
Affiliate or an Affiliate of the Investor, as applicable, shall also notify the
Company accordingly by giving the Company such notice.

 

  4.4

Repurchase Transaction If (i) the Company intends to repurchase, redeem or
otherwise acquire any shares of its Capital Stock (a “Repurchase Transaction”);
(ii) at such time, the Investor, together with its Affiliates, is the beneficial
owner

 

13



--------------------------------------------------------------------------------

 

of forty nine percent (49%) or less of the total voting power of the Voting
Stock; and (iii) in giving effect to such Repurchase Transaction, the Investor
would be the beneficial owner, together with its Affiliates, of more than forty
nine percent (49%) of the total voting power of the Voting Stock, then
immediately prior to the consummation of such Repurchase Transaction, the
Company shall repurchase such number of shares of Capital Stock beneficially
owned by the Investor (or any Affiliate designated by Investor) at the same
price per share (on an as-converted to Common Stock basis, if applicable) to be
paid to the other stockholders in such Repurchase Transaction, so that the
Investor, together with its Affiliates, would be the beneficial owner of forty
nine percent (49%) or less of the total voting power of the Voting Stock
immediately following the consummation of such Repurchase Transaction.

 

  4.5

Confidential Information

 

  4.5.1  

The Investor covenants and agrees that it shall keep all confidential
information relating to the Company that it receives in its capacity as either a
stockholder of the Company or in connection with its rights under this
Agreement, and information received from the Investor Directors (such
information, “Confidential Information”) confidential, not use such information
in any manner that is adverse to the interests of the Company or its
Subsidiaries, and not disclose such information to any third party without the
written consent of the Company unless the Confidential Information is:

 

  (i)

already in the possession of the Investor or its Affiliates as at the date of
this Agreement, other than pursuant to a confidentiality agreement with the
Company;

 

  (ii)

already in possession of the public or becomes available to the public other
than through any act or omission of the Investor or its Affiliates in violation
of this Agreement;

 

  (iii)

required to be disclosed under any applicable law or by any governmental order,
decree, regulation or rule or is requested by any Governmental Authority having
jurisdiction over the Investor or its Affiliates or in connection with any legal
proceedings, subject to compliance with the provisions of Section 4.5.2; or

 

  (iv)

acquired independently from a third party that represented that it has the right
to disseminate such information at the time it is acquired by the Investor or
its Affiliates without restriction.

 

  4.5.2  

In the event that the Investor is requested or required (by deposition,
interrogatory, request for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) pursuant to law,
regulation or a listing agreement with a securities exchange to

 

14



--------------------------------------------------------------------------------

 

disclose any of the Confidential Information, it shall provide the Company with
prompt written notice of any such request or requirement so that the Company
may, if time permits, seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. If, in the absence of a
protective order or other remedy or the receipt of a waiver by the Company, the
Investor is nonetheless legally compelled to disclose Confidential Information
to any tribunal or securities exchange or else stand liable for contempt or
suffer other censure or penalty, the Investor may, without liability hereunder,
disclose to such tribunal or securities exchange only that portion of the
Confidential Information that it reasonably believes is legally required to be
disclosed; provided that the Investor exercises its reasonable efforts to
preserve the confidentiality of such Confidential Information.

 

  4.5.3  

The Investor and the Investor Directors may disclose the Confidential
Information without the Company’s prior written consent to the Investor and its
Affiliates and to any of Investor’s or its Affiliates’ employees, officers and
directors (or persons performing a similar function), professional consultants
or agents, subject to confidentiality undertakings by such Persons receiving the
Confidential Information, and who need to know such information for a purpose
reasonably related to the Investor or Investor Director’s interest as a
stockholder or director of the Company, as applicable. In any event, the
Investor or the Investor Director, as applicable, shall be responsible for any
breach of this Agreement by such Persons to which it discloses Confidential
Information.

 

  4.5.4  

Notwithstanding anything herein to the contrary, but subject to Section 4.5.5,
the Investor or its Affiliates may disclose, with reasonable advance notice to
the Company, any Confidential Information to a potential purchaser of Capital
Stock beneficially owned by the Investor or its Affiliates if such potential
purchaser executes a confidentiality agreement with such selling stockholder in
a form reasonably satisfactory to the Company (which among other things shall
provide third party beneficiary rights in favor of the Company to enforce the
terms thereof),

 

  4.5.5  

Notwithstanding anything herein to the contrary, under no circumstances shall
the Investor or its Affiliates disclose any Confidential Information to any
competitors of the Company or its Subsidiaries or any Affiliates of such
competitors.

 

  4.6

Amendments to Certain Documents The Company shall not, without the prior consent
of the Investor, amend or modify (i) its Rights Plan to lower the threshold upon
which the rights thereunder are separated or distributed, to beneficial
ownership of less than fifteen percent (15%) of the Voting Stock, or (ii) its
Certificate of Incorporation to become subject to “interested stockholder” or
“business combination” provisions at a threshold of beneficial ownership of less
than fifteen percent (15%) of the Voting Stock.

 

15



--------------------------------------------------------------------------------

5

Prohibited Acquisitions and Circumstances Permitting Acquisitions

The Investor shall not, and shall cause its Affiliates to not, acquire, or agree
or offer to purchase or otherwise acquire, in a transaction or group of related
transactions, any Capital Stock of the Company such that the Investor, together
with its Affiliates, after giving effect to such transaction or transactions,
would beneficially own (i) one share more than the shares of Capital Stock
purchased by Investor in the Transaction, unless such acquisition is directly
from the Company in a transaction approved pursuant to Section 2.8, or
(ii) fifty percent (50%) or more of the total voting power of the Voting Stock
(in each case taking into account any adjustments for stock splits, stock
dividends or other similar events relating to any of the Company’s Capital
Stock), except pursuant to one of the following:

 

  5.1

an Acquisition Proposal by the Investor or its Affiliates that is approved by at
least a majority of the Non-Management Independent Directors; or

 

  5.2

an Acquisition Proposal that is a merger or consolidation that is approved by
(i) the Board of Directors, including at least one Non-Management Independent
Director, and (ii) at a special or annual meeting of stockholders, by the
affirmative vote of at least a majority of the voting power of Voting Stock not
beneficially owned by the Investor or its Affiliates.

Notwithstanding the foregoing, each action taken or proposed to be taken
hereunder must be in compliance with this Agreement, including the provisions of
Section 3.

 

6

Legends; Securities Law Compliance

 

  6.1

Each certificate representing Capital Stock that is restricted stock as defined
in Rule 144 under the Securities Act shall bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
UNLESS (i) SUCH DISPOSITION IS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN EXEMPTION THEREFROM AND
(ii) SUCH DISPOSITION IS PURSUANT TO REGISTRATION UNDER ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION THEREFROM.”

 

  6.2

Each certificate representing Capital Stock that is subject to this Agreement
shall bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER, VOTING
AND OTHER RESTRICTIONS SET FORTH IN A STOCKHOLDERS AGREEMENT, DATED AS OF JUNE
27, 2008 COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE ISSUER.”

 

16



--------------------------------------------------------------------------------

  6.3

Certificates representing Capital Stock shall bear any other legends required by
applicable state law. When any Capital Stock has been registered under the
Securities Act, and such Capital Stock has been sold pursuant to such
registration or pursuant to Rule 144 under the Securities Act or is eligible to
be sold pursuant to such Rule without volume limitations or other restrictions,
the holder of such Capital Stock shall be entitled to exchange the certificate
representing such Capital Stock for a certificate not bearing the legend
required by Section 6.1. If any Capital Stock ceases to be subject to this
Agreement, the holder of such Capital Stock shall be entitled to exchange the
certificate representing such Capital Stock for a certificate not bearing the
legend required by Section 6.2. The Investor agrees that, in addition to
complying with the restrictions on Transfer set forth elsewhere in this
Agreement, the Investor and its Affiliates will not directly or indirectly
Transfer any Capital Stock (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of any Capital Stock) in violation of the Securities
Act, applicable state securities or “blue sky” laws or any rules or regulations
thereunder.

 

7

Registration Rights

 

  7.1

Shelf Registration

If requested by the Investor prior to the second anniversary of the closing of
the Rights Offering, but subject to the Transfer restrictions set forth in
Section 4.2, the Company will use its commercially reasonable efforts to qualify
for registration on and to file, a registration statement on Form S-3 or any
comparable or successor form or forms or any similar short-form registration
(“Short-Form Registration Statement”), and such Short-Form Registration
Statement will be a “shelf” registration statement providing for the
registration, and the sale on a continuous or delayed basis, of the Registrable
Securities pursuant to Rule 415 from and after the second anniversary of the
closing of the Rights Offering. In no event shall the Company be obligated to
effect any shelf other than pursuant to a Short-Form Registration Statement.
Upon filing a Short-Form Registration Statement, the Company will, if
applicable, use its commercially reasonable efforts to (i) cause such Short-Form
Registration Statement to be declared effective, and (ii) keep such Short-Form
Registration Statement effective with the SEC at all times. Any Short-Form
Registration Statement shall be re-filed upon its expiration, and the Company
shall cooperate in any shelf take-down by amending or supplementing the
prospectus statement related to such Short-Form Registration Statement as may be
reasonably requested by a Holder or as otherwise required, until the Holders who
would require such registration to effect a sale of the Registrable Securities
no longer hold the Registrable Securities so registered; provided that no Holder
may be permitted to sell under such “shelf” registration statement during such
times as the trading window is not open for Company senior management in
accordance with the Company’s policies. The Company will pay all Registration
Expenses incurred in connection with any Short-Form Registration Statement. The
Company shall use its commercially reasonable efforts to take such actions as
are under its control to become a well-known seasoned issuer (as defined in Rule
405 under the Securities Act) (and not become an ineligible issuer (as defined
in Rule 405 under the Securities Act)).

 

17



--------------------------------------------------------------------------------

  7.2

Demand Registration

At any time following the second anniversary of the closing of the Rights
Offering, but subject to the Transfer restrictions set forth in Section 4.2, if
(i) the Company has been requested and has not filed, and caused to be effective
and maintained the effectiveness of a “shelf” registration statement pursuant to
Section 7.1 or (ii) the Holders intend that the Registrable Securities covered
by the Registration Request shall be distributed by means of an underwritten
offering, the Investor may request in writing that the Company effect the
registration of all or any part of the Registrable Securities held by the
Holders on whose behalf the Investor has made the request (a “Registration
Request”). Promptly after its receipt of any Registration Request but no later
than ten (10) days after receipt of such Registration Request, the Company will
give written notice of such request to the other Holders, and will use its
commercially reasonable efforts to register, in accordance with the provisions
of this Agreement, all Registrable Securities that have been requested to be
registered in the Registration Request or by the other Holders by written notice
to the Company given within fifteen (15) Business Days after the date the
Company has given such notice of the Registration Request; provided that, with
respect to an underwritten offering, the Company will not be required to effect
a registration pursuant to this Section 7.2 unless the value of Registrable
Securities included in the Registration Request is at least $50 million or $10
million in the case of a Short-Form Registration. Any registration requested by
the Investor pursuant to this Section 7.2 is referred to in this Agreement as a
“Demand Registration.”

 

  7.3

Limitations on Demand Registrations

The Investor will be entitled to initiate no more than three (3) Demand
Registrations, and the Company will not be obligated to effect more than one
Demand Registration in any six month period. No request for registration will
count for the purposes of the limitations in this Section 7.3 if (i) the
Registration Statement relating to such request is not declared effective within
180 days of the date such Registration Statement is first filed with the SEC
(other than solely by reason of the participating Holders having refused to
proceed or provide any required information for inclusion therein) and the
Investor withdraws the Registration Request prior to such Registration Statement
being declared effective, (ii) prior to the sale of at least ninety percent
(90%) of the Registrable Securities included in the applicable registration
relating to such request, such Registration Statement is adversely affected by
any stop order, injunction or other order or requirement of the SEC or other
Governmental Authority for any reason and the Company fails to have such stop
order, injunction or other order or requirement removed, withdrawn or resolved
to the Investor’s reasonable satisfaction within thirty (30) days of the date of
such order, or (iii) the conditions to closing specified in the underwriting
agreement entered into in connection with the registration relating to such
request are not satisfied (other than as a result of a default or breach
thereunder by the Investor or other Holders). Notwithstanding the foregoing, the
Company will pay all Registration Expenses in connection with any request for
registration pursuant to Section 7.2 regardless of whether or not such request
counts toward the limitation set forth above until three (3) Demand
Registrations have been initiated that count towards such limitation.

 

18



--------------------------------------------------------------------------------

  7.4

Restrictions on Registrations

If the filing, initial effectiveness or continued use of a Registration
Statement would require the Company to make a public disclosure of material
non-public information, which disclosure in the good faith judgment of the Board
(i) would be required to be made in any Registration Statement so that such
Registration Statement would not be materially misleading, (ii) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such Registration Statement, and (iii) would in the good faith judgment
of the Board (A) reasonably be expected to adversely affect the Company or its
business if made at such time, or (B) reasonably be excepted to interfere with
the Company’s ability to effect a planned or proposed acquisition, disposition,
financing, reorganization, recapitalization or similar transaction or
(C) otherwise require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential, then
the Company may upon giving prompt written notice of such determination of the
Board to the participants in such registration (each of whom hereby agrees to
maintain the confidentiality of all information disclosed to such participants,
provided that the Company shall not be required to disclose the nature of the
delay or other confidential information) delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement; provided, that
the Company shall not be permitted to do so (x) for more than sixty (60) days
for a given occurrence of such a circumstance or (y) more than two (2) times
during any twelve-month period. In the event the Company exercises its rights
under the preceding sentence, the Holders agree to suspend, promptly upon their
receipt of the notice referred to above, their use of any prospectus relating to
such registration in connection with any sale or offer to sell Registrable
Securities. If the Company so postpones the filing of a prospectus or the
effectiveness of a Registration Statement, the Investor will be entitled to
withdraw such request and, if such request is promptly withdrawn, such
registration request will not count for the purposes of the limitation set forth
in Section 7.3. The Company will pay all Registration Expenses incurred in
connection with any such aborted registration or prospectus.

 

  7.5

Selection of Underwriters

If the Investor intends that the Registrable Securities covered by the
Registration Request shall be distributed by means of an underwritten offering,
the Investor will so advise the Company as a part of the Registration Request,
and the Company will include such information in the notice sent by the Company
to the Holders with respect to such Registration Request. In such event, the
lead underwriter to administer the offering will be chosen by the Company in
such offering, subject to the prior written consent of the Investor, not to be
unreasonably withheld or delayed. If the offering is underwritten, the right of
any Holder to registration pursuant to this Section 7 will be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting, and each such Holder will
(together with the Company) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting. If any
Holder disapproves of the terms of the underwriting, such Holder may promptly
elect to withdraw therefrom by written notice to the Company, the managing
underwriter and the Investor.

 

19



--------------------------------------------------------------------------------

  7.6

Priority on Demand Registrations

 

  7.6.1  

The Company will not include in any Demand Registration by means of an
underwritten offering pursuant to this Section 7 any securities that are not
Registrable Securities, without the prior written consent of the Investor. If
the managing underwriters advise the Company that in their reasonable opinion
the number of Registrable Securities (and, if permitted hereunder, other
securities requested to be included in such offering) exceeds the number of
securities that can be sold in such offering without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), the Company will include in such offering only such number of
securities that in the reasonable opinion of such managing underwriters can be
sold without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (i) first, Registrable Securities
of any Holder on whose behalf the Investor has submitted a Registration Request,
(ii) second, Registrable Securities of any other Holder who has delivered
written requests for registration pursuant to Section 7.2, pro rata on the basis
of the aggregate number of Registrable Securities owned by each such Person, and
(iii) third, any other securities of the Company that have been requested to be
so included, subject to the terms of this Agreement

 

  7.6.2  

Notwithstanding the foregoing, the Company shall not be obligated to take any
action pursuant to this Section 7 if the Company, within ten (10) days of the
receipt of the request of the Investor, gives notice of its bona fide intention
to effect the filing of a registration statement or prospectus supplement to a
shelf registration statement with the SEC within forty five (45) days of receipt
of such request (other than with respect to a registration statement relating to
a Rule 145 transaction, an offering solely to employees, or any other
registration which is not appropriate for the registration of Registrable
Securities).

 

  7.7

Piggyback Registrations

 

  7.7.1  

Whenever the Company proposes to register any of its Common Stock in connection
with a public offering of such securities solely for cash, other than a
registration pursuant to Section 7.2 or on Form S-4 or Form S-8 (or successor
form), and the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities of the same class as
being sold by the Company, the Company will give prompt written notice to the
Holders of its intention to effect such a registration (but in no event less
than ten (10) days prior to the anticipated filing date) and, subject to
Section 7.7.4, will include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within ten (10) days after the date of the Company’s notice (a “Piggyback
Registration”). Any such Holder

 

20



--------------------------------------------------------------------------------

 

that has made such a written request may withdraw its Registrable Securities
from such Piggyback Registration by giving prompt written notice to the Company
and the managing underwriter, if any, on or before the fifth (5th) Business Day
prior to the planned effective date of such Piggyback Registration. The Company
may terminate or withdraw any registration under this Section 7.7.1 prior to the
effectiveness of such registration, whether or not the Holders have elected to
include Registrable Securities in such registration.

 

  7.7.2  

If the registration referred to in Section 7.7.1 is proposed to be underwritten,
the Company will so advise the Holders as a part of the written notice given
pursuant to Section 7.7.1. In such event, the right of the Holders to
registration pursuant to this Section 7.7 will be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting, and each such Person will (together
with the Company and the other Persons distributing their securities through
such underwriting) enter into an underwriting agreement in customary form with
the underwriter or underwriters selected for such underwriting by the Company.
If any participating Holder disapproves of the terms of the underwriting, such
Person may promptly elect to withdraw therefrom by written notice to the Company
and the managing underwriter.

 

  7.7.3  

If a Piggyback Registration relates to an underwritten offering, and the
managing underwriters advise the Company that in their reasonable opinion the
number of securities requested to be included in such registration exceeds the
number which can be sold without adversely affecting the marketability of such
offering (including an adverse effect on the per share offering price), the
Company will include in such registration or prospectus only such number of
securities that in the reasonable opinion of such underwriters can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (i) first, the securities the
Company proposes to sell, (ii) Registrable Securities of the Holders who have
requested registration of Registrable Securities pursuant to Sections 7.7.1, pro
rata on the basis of the aggregate number of such securities or shares owned by
each such Holder, and (iii) third, any other securities of the Company that have
been requested to be so included.

 

  7.8

Registration Procedures

Subject to Section 7.4, whenever the Holders have requested that any Registrable
Securities be registered pursuant to Section 7.2 or Section 7.3 of this
Agreement, the Company will use its commercially reasonable efforts to effect
the registration and sale of such Registrable Securities as soon as reasonably
practicable in accordance with the

 

21



--------------------------------------------------------------------------------

intended method of disposition thereof and pursuant thereto. The Company shall
use its commercially reasonable efforts to as expeditiously as possible:

 

  7.8.1  

prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities, make all required filings with the National Association
of Securities Dealers and the Financial Industry Regulatory Authority and
thereafter use its commercially reasonable efforts to cause such Registration
Statement to become effective as soon as reasonably practicable and to remain
effective as provided herein; provided that before filing a Registration
Statement or any amendments or supplements thereto, the Company will, at the
Company’s expense, furnish or otherwise make available to the Holders’ Counsel
copies of all such documents proposed to be filed and such other documents
reasonably requested by such counsel, which documents will be subject to review
and reasonable comment of such counsel at the Company’s expense, including any
comment letter from the SEC with respect to such filing or the documents
incorporated by reference therein, and if requested by such counsel, provide
such counsel reasonable opportunity to participate in the preparation of such
Registration Statement and such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Company’s financial books and records, officers, accountants and
other advisors;

 

  7.8.2  

prepare and file with the SEC such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (A) not less than (i) six (6) months, (ii) if
such Registration Statement relates to an underwritten offering, such longer
period as, based upon the opinion of counsel for the underwriters, a prospectus
is required by law to be delivered in connection with sales of Registrable
Securities by an underwriter or dealer or (iii) continuously in the case of
shelf registration statements and any shelf registration statement shall be
re-filed upon its expiration (or in each case such shorter period ending on the
date that the securities covered by such shelf registration statement cease to
constitute Registrable Securities) or (B) such shorter period as will terminate
when all of the securities covered by such Registration Statement have been
disposed of in accordance with the intended methods of disposition by the seller
or sellers thereof set forth in such Registration Statement (but in any event
not before the expiration of any longer period required under the Securities
Act), and cause the related prospectus to be supplemented by any prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the securities covered by such
Registration Statement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act;

 

  7.8.3  

furnish to each participating Holder, and each managing underwriter, if any,
such number of copies, without charge, of such Registration

 

22



--------------------------------------------------------------------------------

 

Statement, each amendment and supplement thereto, including each preliminary
prospectus, final prospectus, any other prospectus (including any prospectus
filed under Rule 424, Rule 430A or Rule 430B under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act), all exhibits and other documents filed
therewith and such other documents as such Holder or such managing underwriter
may reasonably request including in order to facilitate the disposition of the
Registrable Securities owned by such Holder, and upon request a copy of any and
all transmittal letters or other correspondence to or received from, the SEC or
any other Governmental Authority relating to such offer;

 

  7.8.4  

register or qualify (or exempt from registration or qualification) such
Registrable Securities, and keep such registration or qualification (or
exemption therefrom) effective, under such other securities or blue sky laws of
such United States jurisdictions as any participating Holder reasonably requests
and do any and all other acts and things that may be reasonably necessary or
reasonably advisable to enable such Holder to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Holder (provided, that
the Company will not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subsection, (ii) subject itself to taxation in any such jurisdiction, or
(iii) consent to general service of process in any such jurisdiction);

 

  7.8.5  

notify each participating Holder, the Holders’ Counsel and the managing
underwriter(s), if any, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, upon discovery that, or upon
the discovery of the happening of any event that makes any statement made in the
Registration Statement or related prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in such Registration Statement,
prospectus or documents and, as soon as reasonably practicable (but subject to
the delay provisions of Section 7.4), prepare and furnish to such Holder a
reasonable number of copies of a supplement or amendment to such prospectus so
that, in the case of the Registration Statement, it will not contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, not misleading, and
that in the case of any prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statement therein, in light of the circumstances in which they were made,
not misleading;

 

  7.8.6  

notify each participating Holder, the Holders’ Counsel and the managing
underwriter(s), if any, (i) when such Registration Statement or the prospectus
or any prospectus supplement or post-effective amendment has

 

23



--------------------------------------------------------------------------------

 

been filed and, with respect to such Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC for amendments or supplements to such Registration Statement
or to amend or to supplement such prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of such Registration Statement or the initiation of any proceedings for such
purpose, to the extent that it is aware of such proceedings, (iv) if at any time
the representations and warranties of the Company contained in any underwriting
agreement contemplated by Section 7.8.11 below cease to be true and correct in
any material respect, and (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose;

 

  7.8.7  

upon the occurrence of an event contemplated in Section 7.8.5 or in
Section 7.8.6(ii), 7.8.6(iii), 7.8.6(iv) or 7.8.6(v) (but subject to the delay
provisions of Section 7.4), prepare a supplement or amendment to the
Registration Statement or supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that such prospectus as thereafter delivered to the
participating Holders will not contain an untrue statement of a material fact or
omit to state any fact necessary to make the statements therein not misleading
in the light of the circumstances under which they were made;

 

  7.8.8  

cause all such Registrable Securities, other than the Warrant, to be listed on
each securities exchange on which similar securities issued by the Company are
then listed or, if no similar securities issued by the Company are then listed
on any securities exchange, or use its commercially reasonable efforts to cause
all such Registrable Securities, other than the Warrant, to be listed on the New
York Stock Exchange or the NASDAQ stock market, as determined by the Company;

 

  7.8.9  

provide a transfer agent and registrar for all such Registrable Securities not
later than the effective date of such Registration Statement;

 

  7.8.10  

enter into such customary agreements (including underwriting agreements and,
subject to Section 7.12, lock-up agreements in customary form, and including
provisions with respect to indemnification and contribution in customary form)
and take all such other customary actions as the participating Holders or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, making members of
management and executives of the Company available to participate in “road
show,” similar sales events and other marketing activities; provided that the
Company shall not be required to make members of management and executives of
the Company

 

24



--------------------------------------------------------------------------------

 

so available for more than five consecutive days or more than 10 days in any 365
day period);

 

  7.8.11  

in connection with any underwritten offering, make such representations and
warranties to the participating Holders and the managing underwriter(s), if any,
with respect to the business of the Company and the Company Subsidiaries, and
the Registration Statement, prospectus, and documents incorporated or deemed to
be incorporated by reference therein, in each case, in form, substance and scope
as are customarily made by the issuer in underwritten offerings, and, if true,
make customary confirmations of the same if and when requested;

 

  7.8.12  

if requested by any participating Holder, or the managing underwriter(s), if
any, promptly include in a prospectus supplement or amendment such information
as the Holder or managing underwriter(s), if any, may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such prospectus supplement or such amendment as soon as
reasonably practicable after the Company has received such request;

 

  7.8.13  

in the case of certificated Registrable Securities, cooperate with the
participating Holders and the managing underwriter(s), if any, to facilitate the
timely preparation and delivery of certificates (not bearing any legends)
representing Registrable Securities to be sold after receiving written
representations from each Holder that that the Registrable Securities
represented by the certificates so delivered by such Holder will be transferred
in accordance with the Registration Statement, and enable such Registrable
Securities to be in such denominations and registered in such names as the
Holders or managing underwriters, if any, may request at least two business days
prior to any sale of such Registrable Securities;

 

  7.8.14  

make available for inspection by any participating Holders and the Holders’
Counsel, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
any such Holder or underwriter, to the extent reasonably requested and solely
for conducting customary due diligence, all financial and other records,
pertinent corporate documents and documents relating to the business of the
Company, and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such Holder,
underwriter, attorney, accountant or agent in connection with such Registration
Statement, provided that it shall be a condition to such inspection and receipt
of such information that the inspecting person (i) enter into a confidentiality
agreement in form and substance reasonably satisfactory to the Company and
(ii) agree to minimize the disruption to the Company’s business in connection
with the foregoing;

 

25



--------------------------------------------------------------------------------

  7.8.15  

otherwise use its reasonable best efforts to comply with all applicable rules
and regulations of the SEC and any applicable national securities exchange;

 

  7.8.16  

timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

  7.8.17  

in the event of the issuance of any stop order suspending the effectiveness of a
Registration Statement, or of any order suspending or preventing the use of any
related prospectus or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use every commercially
reasonable effort to promptly obtain the withdrawal of such order;

 

  7.8.18  

in connection with any underwritten offering, obtain one or more comfort
letters, addressed to the underwriters, if any, dated the effective date of such
Registration Statement and the date of the closing under the underwriting
agreement for such offering, signed by the Company’s independent public
accountants (and if necessary, any other independent certified public
accountants of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the
Registration Statement) in customary form and covering such matters of the type
customarily covered by comfort letters as such underwriters shall reasonably
request;

 

  7.8.19  

in connection with any underwritten offering, provide legal opinions of the
Company’s counsel, addressed to the underwriters, if any, dated the date of the
closing under the underwriting agreement, with respect to the Registration
Statement, each amendment and supplement thereto (including the preliminary
prospectus) and such other documents relating thereto as the underwriter shall
reasonably request in customary form and covering such matters of the type
customarily covered by legal opinions of such nature; and

 

  7.8.20  

obtain any required regulatory approval necessary for the Holders to sell their
Registrable Securities in an offering, other than regulatory approvals required
solely as a result of the nature of the Holder.

As a condition to registering Registrable Securities, the Company may require
each Holder as to which any registration is being effected to furnish the
Company with such information regarding such Person and pertinent to the
disclosure requirements relating to the registration and the distribution of
such securities as the Company may from time to time reasonably request in
writing.

 

  7.9

Registration Expenses

 

  7.9.1

Except as otherwise provided in this Agreement, all expenses incidental to the
Company’s performance of or compliance with this Agreement,

 

26



--------------------------------------------------------------------------------

 

including all registration and filing fees, fees and expenses of compliance with
securities or blue sky laws, word processing, duplicating and printing expenses,
messenger, telephone and delivery expenses, expenses incurred in connection with
any road show, and fees and disbursements of counsel for the Company and all
independent certified public accountants and other persons retained by the
Company (all such expenses, “Registration Expenses”), will be borne by the
Company. The Company will, in any event, pay its internal expenses (including
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit or quarterly review, the
expenses of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which they are
required to be listed hereunder. The Holders of the securities so registered
shall pay all underwriting discounts, selling commissions and transfer taxes
applicable to the sale of Registrable Securities hereunder and any other
Registration Expenses required by law to be paid by a selling holder pro rata on
the basis of the amount of proceeds from the sale of their shares so registered.

 

  7.9.2

In connection with each Demand Registration and each Piggyback Registration, the
Company will reimburse the Holders participating in such registration for the
reasonable fees and disbursements of one counsel (“Holders’ Counsel”).

 

  7.10

Participation in Underwritten Registrations

 

  7.10.1  

No Holder may participate in any registration hereunder that is underwritten
unless such Holder (i) agrees to sell its Registrable Securities on the basis
provided in the underwriting arrangements in customary form entered into
pursuant to this Agreement (including pursuant to the terms of any
over-allotment or “green shoe” option requested by the managing underwriter(s),
provided, that no such Holder will be required to sell more than the number of
Registrable Securities that such Holder has requested the Company to include in
any registration), (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements, provided, that such
Holder shall not be required to make any representations or warranties other
than those related to title and ownership of shares and as to the accuracy and
completeness of statements made in a Registration Statement, prospectus,
offering circular, or other document in reliance upon and in conformity with
written information furnished to the Company or the managing underwriter(s) by
such Holder, and (iii) cooperates with the Company’s reasonable requests in
connection with such registration or qualification (it being understood that the
Company’s failure to perform its obligations hereunder, which failure is caused
by such Holder’s failure to cooperate with such reasonable requests, will not
constitute a breach by the Company of this Agreement). Notwithstanding the
foregoing, the liability

 

27



--------------------------------------------------------------------------------

 

of any Holder participating in such an underwritten registration shall be
limited to an amount equal to the amount of gross proceeds attributable to the
sale of such Person’s Registrable Securities.

 

  7.10.2  

Each Holder that is participating in any registration hereunder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 7.4, 7.8.5 and 7.8.6, such Holder will forthwith
discontinue the disposition of its Registrable Securities pursuant to the
Registration Statement until such Holder receives copies of a supplemented or
amended prospectus as contemplated by such Section 7.8.5, 7.8.6 and 7.8.7. In
the event the Company gives any such notice, the applicable time period
mentioned in Section 7.8.2 during which a Registration Statement is to remain
effective will be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this Section 7.10.2
to and including the date when each Holder of a Registrable Security covered by
such Registration Statement will have received the copies of the supplemented or
amended prospectus contemplated by Section 7.8.5, 7.8.6 and 7.8.7.

 

  7.11

Rule 144

The Company will use its reasonable best efforts to timely file all reports and
other documents required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the SEC thereunder (or, if
the Company is not required to file such reports, it will, upon the request of a
Holder, make publicly available such information as necessary to permit sales
pursuant to Rule 144 or Regulation S under the Securities Act), and it will take
such further action as any Holder may reasonably request, to the extent required
from time to time to enable such Holder to sell shares of Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 or Regulation S under the Securities Act, as
such rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of any
Holder, the Company will deliver to such Holder a written statement as to
whether it has complied with such information requirements, and, if not, the
specifics thereof.

 

  7.12

Holdback

In consideration for the Company agreeing to its obligations under this
Agreement, each Holder (and any transferee) agrees in connection with any
registration of the Company’s securities (whether or not such Person is
participating in such registration) upon the request of the Company and the
underwriters managing any underwritten offering of the Company’s securities, not
to effect (other than pursuant to such registration) any public sale or
distribution of Registrable Securities, including any sale pursuant to Rule 144
or Rule 144A, or make any short sale of, loan, grant any option for the purchase
of, or otherwise dispose of or Transfer any Registrable Securities, any other
equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company without the
prior written consent of the Company or

 

28



--------------------------------------------------------------------------------

such underwriters, as the case may be, during the Holdback Period; provided,
that nothing herein will prevent any such Holder that is a partnership or
corporation from making a distribution of Registrable Securities to the partners
or shareholders thereof or a transfer to an Affiliate that is otherwise in
compliance with applicable securities laws, so long as such distributees or
transferees agree to be bound by the restrictions set forth in this
Section 7.12. With respect to such underwritten offering of Registrable
Securities covered by a registration pursuant to Section 7.2 or 7.3, the Company
further agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or distribution, or to file
any Registration Statement (other than such registration or a Special
Registration) covering any of its equity securities, or any securities
convertible into or exchangeable or exercisable for such securities, during the
Holdback Period with respect to such underwritten offering, if required by the
managing underwriter.

 

8 Miscellaneous

 

  8.1 Notices

 

  8.1.1

Any notice or other communication in connection with this Agreement (each, a
“Notice”) shall be:

 

  (i)

in writing in English;

 

  (ii)

delivered by hand, fax, registered post or by courier using an internationally
recognized courier company.

 

  8.1.2

Notices to the Company shall be sent to at the following address, or such other
person or address as the Company may notify to the Investor from time to time:

Standard Pacific Corp.

15326 Alton Parkway

Irvine, California 92618

Tel: 949.789.1600

Fax: 949.789.1608

Attention: Clay A. Halvorsen

with a copy to:

Gibson, Dunn & Crutcher LLP

3161 Michelson Drive

Irvine, California 92612

Tel: 949.451.3800

Fax: 949.451.4220

Attention: Michelle Hodges

 

29



--------------------------------------------------------------------------------

  8.1.3

Notices to the Investor shall be sent to at the following address, or such other
person or address as the Investor may notify to the Company from time to time:

MatlinPatterson Global Advisers LLC

520 Madison Avenue

35th Floor

New York, New York 10022-4213

Phone: 212.655.9500

Fax: 212.651.4011

Attention: David Matlin

with a copy to:

Bracewell & Giuliani LLP

1177 Avenue of the Americas

New York, NY 10036

Tel: 212.508.6100

Fax: 212.508.6101

Attention: Mark Palmer and Robb Tretter

 

  8.1.4

Notices shall be effective upon receipt and shall be deemed to have been
received:

 

  (i)

at the time of delivery, if delivered by hand, registered post or courier; and

 

  (ii)

at the expiration of two hours after completion of the transmission, if sent by
facsimile, provided that if a Notice would become effective under the above
provisions after 5.30 p.m. on any Business Day, then it shall be deemed instead
to become effective at 9.30 a.m. on the next Business Day. References in this
Agreement to time are to local time at the location of the addressee as set out
in the Notice.

Subject to the foregoing provisions of this Section 8.1, in proving service of a
Notice, it shall be sufficient to prove that the envelope containing such Notice
was properly addressed and delivered by hand, registered post or courier to the
relevant address pursuant to the above provisions or that the facsimile
transmission report (call back verification) states that the communication was
properly sent.

 

  8.2

Termination

This Agreement shall be effective as of the date hereof and shall terminate with
respect to all provisions (other than Section 8), unless otherwise provided
herein, on the date on which the Investor and it Affiliates cease to own, in the
aggregate, at least ten percent (10%) of the voting power of Voting Stock. The
provisions of Section 7 shall terminate

 

30



--------------------------------------------------------------------------------

earlier, if on or before such date, there ceases to be any Registrable Shares
outstanding. The rights, but not the obligations, of the Investor and all other
Holders under this Agreement shall terminate upon the occurrence of a direct or
indirect Change of Control of the Investor.

 

  8.3

Governing Law

This Agreement and the rights and obligations of the parties hereunder and the
Persons subject hereto shall be governed by and construed and interpreted in
accordance with the laws of the State of Delaware, without giving effect to
conflicts of laws rules that would require or permit the application of the laws
of another jurisdiction.

 

  8.4

Submission to Jurisdiction

EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE STATE OF DELAWARE SOLELY IN RESPECT
OF THE INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE
PROVISIONS OF THIS AGREEMENT AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED
HEREBY, OR WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING, SHALL BE HEARD AND
DETERMINED IN SUCH A DELAWARE STATE OR FEDERAL COURT, AND THAT SUCH JURISDICTION
OF SUCH COURTS WITH RESPECT THERETO SHALL BE EXCLUSIVE, EXCEPT SOLELY TO THE
EXTENT THAT ALL SUCH COURTS SHALL LAWFULLY DECLINE TO EXERCISE SUCH
JURISDICTION. EACH PARTY HEREBY WAIVES, AND AGREES NOT TO ASSERT, AS A DEFENSE
IN ANY ACTION, SUIT OR PROCEEDING FOR THE INTERPRETATION OR ENFORCEMENT HEREOF
OR IN RESPECT OF ANY SUCH TRANSACTION, THAT IT IS NOT SUBJECT TO SUCH
JURISDICTION. EACH PARTY HEREBY WAIVES, AND AGREES NOT TO ASSERT, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, AS A DEFENSE IN ANY ACTION, SUIT OR PROCEEDING FOR THE
INTERPRETATION OR ENFORCEMENT HEREOF OR IN RESPECT OF ANY SUCH TRANSACTION, THAT
SUCH ACTION, SUIT OR PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN
SUCH COURTS OR THAT THE VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS
AGREEMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS. EACH PARTY CONSENTS TO AND
GRANTS ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES IN CONNECTION
WITH, AND OVER THE SUBJECT MATTER OF, ANY SUCH DISPUTE AND AGREES, TO THE
MAXIMUM EXTENT PERMITTED BY LAW, THAT MAILING OF PROCESS OR OTHER PAPERS IN
CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION
8.1 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF.

 

31



--------------------------------------------------------------------------------

  8.5

Waiver of Jury Trial

EACH PARTY TO THIS AGREEMENT ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH SUCH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 8.5.

 

  8.6

Severability

If any provision of this Agreement is held by a court of competent jurisdiction
to be invalid or unenforceable in any jurisdiction, such holding shall not
affect the validity or enforceability of the remainder of this Agreement in such
jurisdiction or the validity or enforceability of this Agreement, including such
provision, in any other jurisdiction, and such provision shall be revised or
modified to the minimum degree necessary to render it valid and enforceable.

 

  8.7

Remedies

The Company and the Investor agree that money damages or other remedy at law
would not be a sufficient or adequate remedy for any breach or violation of, or
a default under, this Agreement (other than under Section 7) by them and that,
in addition to all other remedies available to them, each of them shall be
entitled to an injunction restraining such breach, violation or default or
threatened breach, violation or default and to any other equitable relief,
including without limitation specific performance, without bond or other
security being required.

 

  8.8

Entire Agreement

This Agreement, together with the Investment Agreement, constitute the entire
agreement and understanding of the parties hereto with respect to the matters
referred to herein and supersede all prior agreements, understandings or
representations, written or oral, and all contemporaneous oral agreements,
understandings or representations, in each case among the parties with respect
to such matters.

 

32



--------------------------------------------------------------------------------

  8.9

Amendment and Waiver

No amendment, alteration or modification of this Agreement or waiver of any
provision of this Agreement shall be effective against the Company, the Investor
or any Holder unless such amendment, alteration, modification or waiver is
approved in writing by the Company and the Investor. The failure of any party to
enforce any provision of this Agreement shall not be construed as a waiver of
such provision and shall not affect the right of such party thereafter to
enforce each provision of this Agreement in accordance with its terms. The
Company shall give notice of any amendment or termination hereof to the Holders,
other than the Investor, of which it is aware, provided, that such amendment or
termination shall be binding on such Holders whether or not such notice is
provided or received.

 

  8.10

Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties hereto. Neither party shall assign any or
all of its rights or obligations under this Agreement without the consent of the
other party; provided that the registration rights set forth in Section 7 may be
assigned (together with all related obligations), without the consent of the
Company, to any permitted direct or indirect transferee of the Investor who
after such Transfer shall own total voting power of Voting Stock representing at
least ten percent (10%) of the total voting power of Voting Stock, some or all
of which shall be Registrable Securities, and who agrees in writing (in a form
reasonably satisfactory to the Company) to be subject to and bound by all the
terms and conditions of Section 7 and this Section 8. The rights or benefits of
successors and permitted assigns of the Investor under this Agreement are
subject to the Investor, together with its Affiliates, owning total voting power
of Voting Stock representing at least ten percent (10%) of the total voting
power of Voting Stock.

 

  8.11

No Third-Party Beneficiaries

Except as set forth in Section 8.10, nothing in this Agreement is intended to or
shall confer any rights or benefits upon any Person other than the parties
hereto.

 

  8.12

Counterparts

This Agreement may be executed in any number of counterparts (including by
facsimile or other electronic transmission), each of which shall be an original
and all of which taken together shall constitute one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

33



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

 

STANDARD PACIFIC CORP. By:    /s/ Andrew H. Parnes   Name:   Andrew H. Parnes  
Title:   Executive Vice President – Finance and Chief Financial Officer MP CA
HOMES LLC By:    /s/ Lawrence M. Teitelbaum   Name:   Lawrence M. Teitelbaum  
Title:   Vice President

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

Exhibit A

NOTICE OF TRANSFER/AFFILIATE STATUS

This Notice of Transfer/Affiliate Status is being delivered pursuant to that
certain Stockholders Agreement, dated June 27, 2008, between Standard Pacific
Corp. (including successors, the “Company”) and MP CA Homes LLC (including
successors, the “Investor”), as the same may be amended from time to time (the
“Stockholders Agreement”). The undersigned hereby provides the following
representations to the Company:

Check/Fill-in One if Applicable:

 

¨

Transfer of __________________ shares of Senior Preferred Stock.

 

¨

Transfer of __________________ shares of Junior Preferred Stock.

 

¨

Transfer of __________________ shares of Common Stock.

 

 

Date of Transfer: __________________

Check All That Apply:

 

¨

The shares identified above were transferred to a Permitted Affiliate of the
Investor.

 

¨

The shares identified above were transferred to an Affiliate of the Investor.

 

¨

The shares identified above were transferred to a Person which is not an
Affiliate of the Investor in compliance with Section 4.1 or Section 4.2 of the
Stockholders Agreement.

 

¨

The undersigned is currently an Affiliate of the Investor.

 

¨

The undersigned is providing this Notice to notify the Company that it is no
longer a Permitted Affiliate of the Investor. (If this box is checked, please
provide the information requested below)

 

 

The undersigned lost the status of a Permitted Affiliate of the Investor on
(enter date) __________________

 

¨

The undersigned is providing this Notice to notify the Company that it is no
longer an Affiliate of the Investor. (If this box is checked, please provide the
information requested below)

 

 

The undersigned lost the status of an Affiliate of the Investor on (enter date)
__________________

Check All That Apply:

 

¨

The undersigned sold the shares identified above pursuant to a registration
statement filed under the Securities Act of 1933 (the “Securities Act”).

 

¨

The undersigned sold the shares identified above pursuant to Rule 144 under the
Securities Act.

Terms used herein without definition shall have the meanings ascribed to them in
the Stockholders Agreement.

The undersigned understands and acknowledges that the Company will rely upon
this Notice of Proposed Transfer/Affiliate Status in connection with its rights
and obligations under the Stockholders Agreement.

 

Date:                Holder’s Name:           
By:                                       
                                         
                                           